Citation Nr: 1502041	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial compensable evaluation for status post right 2nd toe fracture.  

4.  Entitlement to an initial rating higher than 10 percent for right ankle sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and N. F.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 2007 to March 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the RO increased the evaluation for right ankle sprain to 10 percent.  Because the Veteran is presumed to be seeking the maximum available benefit for a disability, the claim for a higher rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and adjustment disorder have been recharacterized as one of entitlement to service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts entitlement to service connection for psychiatric disorder.  Service treatment records reflect treatment for psychiatric problems and diagnoses of adjustment disorder and attention deficit hyperactivity disorder (ADHD).  Post-service VA treatment records reflect current diagnoses to include PTSD, depression, mood disorder and ADHD.   

The Veteran reports that he was hospitalized in service at the Tripler Army Medical Center.  These in-service psychiatric treatment records must be obtained and associated with the claims file.  The Board also finds that a VA examination is warranted with respect to the nature and etiology of the Veteran's psychiatric disorders.  The Veteran did not report for a VA psychiatric examination scheduled in May 2009; however, he has testified that he did not receive notice of that examination because he was homeless.  On remand, the Veteran should be scheduled for a VA psychiatric examination.

In addition, the Veteran asserts entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.  Although hearing loss was not shown on VA examination in May 2009, the Veteran testified that he has had increased difficulty hearing since that examination.  A VA examination is warranted with respect to the nature and etiology of the Veteran's hearing loss.  

In view of the Veteran's testimony to the effect that the service-connected disabilities on appeal are worse since the last VA examinations in May 2009, the Veteran is to be afforded contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected right ankle sprain and service-connected status post right 2nd toe fracture.  

Lastly, the Veteran testified that he has had recent treatment for psychiatric symptoms at the East Los Angeles VA Medical Center.  VA has a duty to assist in obtaining records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from any appropriate source, including the National Personnel Records Center and the Tripler Army Medical Center, any inpatient/hospitalization records of the Veteran's reported inpatient psychiatric treatment between 2007 and 2009.  

All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  If records have been archived, retired, or transferred to another location, the facility should so indicate and the records should be recalled.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from the East Los Angeles VA Medical Center dated since July 2010.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by psychologist or psychiatrist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is also to conduct all indicated tests.  

Based on the information contained in the claim file, including this remand, the examiner is to answer the following questions:

a) Is the evidence both clear and unmistakable (i.e., it is undebatable) that the Veteran's ADHD existed prior to his entrance into active duty in July 2007?  If the examiner determines that the ADHD preexisted military service, the examiner should identify the evidence which establishes the clear and unmistakable preexistence of the disorder.

b) If so, the examiner must also indicate whether it is clear and unmistakable that the ADHD was not aggravated by service (i.e. did not increase in severity during service beyond the natural progress of the disorder), and explain what evidence supports that conclusion.

c) If the evidence does not demonstrate clearly and unmistakably that ADHD existed prior to the Veteran's military service, then is it at least as likely as not that ADHD had onset on, or is related to service?

d) Finally, is it at least as likely as not that any current psychiatric disorder (to include depression, mood disorder, and PTSD) had onset in service or, is otherwise related to service?  In answering this question, the examiner is also asked to specifically rule in or rule out a diagnosis of PTSD.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to his active service, or is caused by or aggravated by service-connected tinnitus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA right ankle and right 2nd toe examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all necessary tests, including range of motion, to determine the nature and severity of the service-connected right ankle sprain and the status post right 2nd toe fracture.  

All range of motion studies should be performed, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, including weakness, fatigability, incoordination, or limitation of function due to pain, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

6.  Finally, readjudicate the appeal.  If any of the benefits sought on appeal remain denied issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

